FILED
                            NOT FOR PUBLICATION                               MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARRY NORTHCROSS PATTERSON,                      No. 12-17842

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02364-PGR

  v.
                                                 MEMORANDUM*
NURSE GRANT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Arizona state prisoner Barry Northcross Patterson appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004) (summary

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

      The district court properly granted summary judgment on Patterson’s

deliberate indifference claim against Grant because Patterson failed to raise a

genuine dispute of material fact as to whether Grant consciously disregarded an

excessive risk to Patterson’s health in treating Patterson following an incident

where he was placed in restraints. See Toguchi, 391 F.3d at 1058 (prison officials

are deliberately indifferent only if they know of and disregard an excessive risk of

serious harm to inmate health).

      The district court properly dismissed Patterson’s claims against the other

defendants because Patterson “fail[ed] to state a claim upon which relief [could] be

granted.” 28 U.S.C. § 1915A(b)(1); see also Shroyer v. New Cingular Wireless

Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (“[D]ismissal for failure to state a

claim is ‘proper only where there is no cognizable legal theory or an absence of

sufficient facts alleged to support a cognizable legal theory.’ ” (citation omitted)).

      AFFIRMED.




                                           2                                      12-17842